Citation Nr: 9912787	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-51 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bipolar disorder.


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

As a member of the Army National Guard, the appellant had 
active duty for training from July to October 1992, and again 
had active duty for training from the 1st through the 15th of 
August 1993.  He was separated from service effective in 
December 1993 with an honorable discharge as a result of 
being found medically unfit for retention due to a bipolar 
disorder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that the appellant's bipolar 
disorder existed prior to his August 1993 active duty for 
training and which further found that the preexisting bipolar 
disorder was not aggravated during any period of active duty 
for training.  

In a November 1996 written statement, the appellant's father 
noted that the appellant was administratively separated from 
service without the advice of counsel.  The appellant and his 
father are herein advised that any remedies regarding the 
appellant's administrative separation from service should be 
taken up with the Army Discharge Review Board or the Army 
Board for Correction of Military Records having jurisdiction 
over the review of military administrative separation 
actions. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  No psychiatric disorder was present during the 
appellant's period of active duty for training in 1992.

3.  The appellant is unequivocally shown to have had onset of 
a bipolar disorder in July 1993, a short time before he 
entered onto active duty for training in August 1993.

4.  The appellant's bipolar disorder did not increase in 
severity during his period of active duty for training in 
August 1993.  


CONCLUSION OF LAW

Bipolar disorder was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the appellant is shown to have received a diagnosis 
of bipolar disorder during an August 1993 period of active 
duty for training, and is shown to have chronically 
manifested that disorder ever since that time, his claim for 
service connection for bipolar disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist required by 
law.  Id. 

Law and Regulations:  Service connection may be granted for 
disease or injury incurred or aggravated in line of duty on 
active military service.  38 U.S.C.A. §§ 1110, 1131.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
duty" means full-time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(21).  The term 
"active duty for training" means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred in line of duty.  38 U.S.C.A. 
§ 101(24) (emphasis added).  The appellant served on active 
duty for training during wartime.  See 38 U.S.C.A. § 101(33).  
Therefore, the applicable disability compensation provisions 
are those relating to wartime service.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (emphasis added).  Signed statements of veterans 
relating to the origin or incurrence of any disease or injury 
made in service if against his own interest, is of no force 
and effect, if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.  38 C.F.R. § 3.304(b)(3).

In Bagby v. Derwinski, 1 Vet. App.  225, 227 (1991), the 
United States Court of Appeals for Veterans Claims (Court), 
found that the presumption of sound condition only attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected.  In 
Paulson v. Brown, 7 Vet. App. 466 (1995), the Court held that 
the definitional statute, 38 U.S.C.A. § 101(24), mades a 
clear distinction between those who had served on active duty 
and those who had served on active duty for training.  The 
Court conlcuded that an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status.  The Court 
held that where an appellant served only on active duty for 
training and has not established any service-connected 
disability, the presumption of soundness is not for 
application.  Id. at 470.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles, existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestation of 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period, will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Facts:  The limited service medical records on file do not 
appear to be incomplete and there is no argument that they 
are incomplete.  In December 1991, the appellant was provided 
a physical examination for enlistment in the Army National 
Guard.  The neurological and psychiatric examinations were 
normal.  In the accompanying report of medical history filled 
out by the appellant himself, he indicated that he did not 
have nervous trouble of any sort or depression or excessive 
worry or frequent trouble sleeping.  There was no psychiatric 
abnormality and he was found to be qualified for National 
Guard Service.  

Evidence on file shows that the appellant had his first 
active duty for training in the Army National Guard when he 
reported for basic training at Fort Benning, Georgia, from 
July to October 1992.  There are no service medical records 
from this period which indicate that the appellant was 
provided any medical care or treatment.  No medical treatment 
during this period is alleged.  There is no competent 
clinical evidence of any psychiatric disability at any time 
during basic military training.  

The appellant was next scheduled for an annual period of two-
week active duty for training with the Indiana Army National 
Guard to be conducted in Puerto Rico from the 1st through the 
15th of August, 1993.  Service personnel records and service 
medical records indicate that the appellant had behavioral 
difficulties immediately before his deployment and as soon as 
he was deployed with his unit to Puerto Rico.  Within several 
days after deployment, he was transferred to the Roosevelt 
Roads Naval Hospital in Puerto Rico for psychiatric 
observation.  The record of admission indicates that the 
appellant was admitted for evaluation of manic symptoms.  
Over the past several days, his superiors had noted bizarre 
behavior to include rambling speech, episodes of 
irritability, difficulty following directions, and increased 
psychomotor activity.  The appellant reported decreased need 
for sleep, increased energy, difficulty concentrating, and 
stated that his subconscious contained people like Don Juan 
and Gandhi.  The working diagnosis was manic bipolar disorder 
but rule out drug-induced mania.  Given the limitations of 
this facility, it was felt necessary that the appellant be 
medivaced to the continental United States for further 
evaluation.  

The appellant was subsequently transferred to the United 
States Air Force Regional Medical Center at Wright-Patterson 
Air Force Base in Dayton, Ohio.  Records of that admission 
indicate that, for four months prior to his military 
deployment, the appellant worked a third shift at a plastics 
factory.  He did not sleep well and appeared hyper to his 
mother.  Three days prior to deployment, he seemed expansive 
and grandiose.  He had only several hours of sleep over the 
three days prior to deployment and the night prior to 
deployment, he could not sleep and he drove to Ohio.  While 
driving to Ohio from Indiana, he thought that he was being 
pursued by the CIA or FBI.  He drove his car through a ditch 
causing significant damage, ran out of gas, went to a service 
station for gasoline but left without paying, and was 
subsequently arrested or at least detained by the police.  

The record of this admission also indicates that on his first 
day in Puerto Rico, the appellant was caught looking through 
a window of the residence of female service members.  The 
second day, he was having problems and a chaplain was called 
in to help.  The third day, he received an Article 15 (UCMJ) 
for insubordination for showing clear and consistent 
disrespect for authority.  While watched in confinement, he 
repeatedly ran away.  He later took the cover off an 
electrical outlet and/or unscrewed a light bulb, and 
threatened to rig it in such a manner as to blow up the 
building.  He grabbed another service member's .45-caliber 
pistol and attempted to point it at other military personnel.  
Various statements submitted by fellow military members 
corroborate the appellant's aberrant behavior while on this 
period of active duty for training.  

This admission record went on to indicate that, immediately 
subsequent to the appellant's admission, he reported that his 
subconscious contained such personalities as Don Juan and 
Gandhi.  He admitted to smoking marijuana and taking LSD in 
recent months.  He had smoked up to 40 marijuana cigarettes 
per week (shared with others) over the past month, and had 
last used LSD six weeks prior to admission.  He reported that 
he had not slept well since three days prior to active duty 
for training, averaging less than three hours per night.  He 
denied hallucinations and illusions but said that, at one 
point, he believed he was being followed by the CIA or FBI.  
There was no prior or past history of psychiatric symptoms 
reported by the appellant, either at any time during his 
earlier basic training for three months in 1992, or at any 
other time.  Under past military history, the appellant 
reported having received basic training in Fort Benning, 
Georgia, in 1992 and thereafter he served once each month 
either at the armory in his hometown or at camp or Fort Knox.  

During this hospitalization, the appellant initially appeared 
subdued but, by the second day, he became more tangential and 
circumstantial in speech, more intrusive, and was finishing 
sentences of people that he spoke to.  Medication was 
provided and the appellant continued to appear manic for two 
additional days, then began to calm down.  The diagnosis from 
this admission was bipolar disorder, manic, severe with 
psychotic features.  Predisposition was noted to be none and 
external precipitating stress was noted to be minimal, 
routine military duty.  Also diagnosed was previous cannabis 
and hallucinogen abuse. 

The appellant's case was then referred to a formal Medical 
Evaluation Board which was convened in September 1993.  Three 
military medical officers reviewed the appellant's case in 
its entirety and concluded that the appellant had bipolar 
disorder manic, severe, chronic, with psychotic features with 
a marked degree of impairment for military service.  The 
approximate date of origin was concluded to be in July 1993, 
the month prior to the appellant's August 1993 active duty 
for training in Puerto Rico.  These three military physicians 
concluded that the appellant's bipolar disorder was not 
incurred on active duty, that it existed prior to service, 
and that it was not permanently aggravated by service.  This 
report was reviewed and approved by a senior officer who was 
the associate director of hospital services.  The appellant 
was subsequently separated from the National Guard Bureau 
with an honorable discharge on the basis of being medically 
unfit for retention.  

In his May 1996 claim for VA compensation, the appellant 
indicated that he had bipolar disorder from "July 1993."  
During development of this claim, records of the appellant's 
treatment with private medical doctors and clinics were 
collected for review.  These records clearly reflect the 
appellant's ongoing care and treatment for the cyclical 
symptoms of manic periods followed by more normal periods and 
also show that the appellant's symptoms are better controlled 
on specific medications which have been changed and altered 
in type and quantity over time.  However, no records of the 
appellant's private treatment contain any opinion regarding 
the actual onset or first manifestation of the appellant's 
bipolar disorder.  

In July 1996, the appellant was provided a VA psychiatric 
examination.  At that time, there were no records available 
for review.  The appellant provided a history of his 
treatment for bipolar disorder with psychotic features or 
manic depression.  The VA  physician wrote that he had no 
records which corroborated any information provided about the 
appellant's medical history.  He said that the appellant's 
medical records needed to be evaluated and if they confirmed 
this history, it would be possible that manic-depressive 
illness arose as an incident of active military service.  

In January 1997, the appellant was again provided a VA 
psychiatric examination by the same VA psychiatrist who had 
seen him during the earlier examination.  At this time, the 
appellant's claims folder and all clinical evidence, both 
private and VA, were available for his review.  This report 
of examination indicates that this physician also interviewed 
the appellant's mother, who reported that "about one week 
prior" to the appellant's deployment to Puerto Rico, he was 
exhibiting racing thoughts, pressured speech, and grandiose 
beliefs.  His mother reported that the appellant was behaving 
unusually prior to his deployment and that the appellant 
advised his superior officer of his illness.  They reportedly 
told the appellant that 'you're going anyway.'  She reported 
that he continued to show signs and symptoms of psychosis and 
had episodes of racing thoughts and disordered thinking.  He 
had, however, recently become more functional upon taking 
directed medications.  The appellant himself stated that he 
sometimes had bouts of depression and sometimes got hyper.  
When he was hyper, he had reduced sleep.  During the 
appellant's separate interview, he was calm and did not 
appear agitated, anxious or fretful.  He did not show any 
signs of mania, shakiness, tearfulness, emotional dyscontrol 
or emotional lability.  He acknowledged a history of racing 
thoughts, disorganized thoughts, feeling paranoid and 
believing that people were out to get him.  This physician 
stated that he had no changes from his general cognitive 
examination the previous July of 1996.  General functioning 
showed no profound dementing illness or deterioration in his 
overall level of intellectual functioning.  He did have 
enough insight to know that he needed to take medication but 
his judgment had been chronically impaired.  The Axis I 
diagnoses were bipolar disorder, mixed, with psychotic 
features, cannabis abuse and intermittent alcohol abuse.  

This VA physician also wrote that the appellant's claims file 
had been made available and confirmed a history of treatment 
for bipolar disorder while on active military service.  The 
record also indicated that the appellant had a history of 
symptoms of bipolar disorder prior to his active duty 
military experience in July 1993.  The history the appellant 
provided him as well as the history which was given to the 
physician by the appellant's mother confirmed that the 
symptoms of bipolar disorder were present prior to his active 
duty military training in late July 1993.  The appellant had 
ongoing symptoms which appeared to improve with medications 
and therapeutic involvement.  

In the October 1996 notice of disagreement submitted by the 
appellant, his father and mother, it was indicated that the 
appellant was first diagnosed with a psychiatric disorder 
during service and that, prior to his enlistment, he led a 
normal and stable life.  It was written that, "after basic 
training, we, his parents...noticed a drastic change in [the 
appellant's] behavior."  He went to basic training with hope 
and confidence but, upon his return, he was broken and filled 
with anxiety.  It was argued that the Army was responsible 
for what happened to the appellant.  

In a letter submitted with the December 1996 substantive 
appeal, the appellant's father wrote that the appellant 
departed for the Army strong and full of hope, but he 
returned from the Army in a broken mental state.  He 
contended that the appellant's condition was due to some 
mental breakdown experienced while on active duty.  He argued 
that no one could say for sure that bipolar disorder was 
inherited.  He wrote that the appellant had a very normal 
childhood and attended school and graduated from high school 
and had no difficulties prior to service.  Also submitted was 
a statement signed by two of the appellant's former high 
school teachers who wrote that the appellant did well in high 
school and suggested that he had no psychiatric 
symptomatology during high school.  

Later, the appellant's parents submitted another statement 
indicating that the appellant was not diagnosed with bipolar 
disorder "until a year after entering service."  It was 
argued that his environment in basic training caused the 
onset of the disorder.  Also submitted was a clinical article 
discussing bipolar disorder or manic-depressive illness.  
Therein, it was noted that there was a great deal of data 
attesting to a high degree of relatedness to the environment, 
both social and physical, regarding the onset of manic-
depressive illness.  However, this article also stated that 
there was strong evidence of genetic predisposition of such 
disorders for certain individuals and, while the disorder may 
have actual onset from an environmental trigger, a high 
percentage concordance rate tended to imply that, one way or 
the other, a trigger was going to appear for genetically 
predisposed individuals.  It also noted that adolescence was 
the period during which bipolar illness most often developed.  
Also noted was that fully one-third of manic-depressive 
patients reported having experienced mood swings "long 
before" they developed the disorder.  

In March 1999, the appellant and his father testified in a 
hearing at the RO before the undersigned.  The appellant 
testified to completing high school without difficulty, 
graduating in spring 1992 and performing active duty for 
basic military training commencing in July 1992 at Fort 
Benning, Georgia.  He then returned home and performed 
weekend drills until he was scheduled for his first two-week 
period of active duty for training in Puerto Rico in August 
1993.  The appellant testified that, prior to deployment for 
his active duty for training, he "was freakin' out a little 
bit about goin' to Puerto Rico...."  He said that, even after 
he came back from basic, his parents felt like he was not the 
same person.  The appellant said he must have had the onset 
of bipolar disorder during basic training although he "never 
really got depressed in basic...."  He said besides the name 
calling (about his last name) "I had a good time in basic, I 
guess."  A year following his 1992 basic training, he said he 
did not want to go to his August 1993 deployment to Puerto 
Rico because he "wasn't right in the head...."  He explained 
that he had driven to Ohio, wrecked his automobile into a 
ditch and went to a gas station but was unable to pay for 
gasoline purchased and was detained by police until his 
parents came to pick him up.  These pre-service incidents 
were apparently explained to members of the appellant's unit 
but they still required that he attend the active duty for 
training in Puerto Rico.  When asked how long it was before 
he started having problems, the appellant testified that it 
was right after the plane ride because he did not sleep and 
that his head did not feel right after he got to Puerto Rico.  
He said he first started having problems when he got off the 
plane and that is when he really noticed something was wrong.  
Before that, he thought he was just panicking.  He then 
explained that he was hospitalized in Puerto Rico and later 
transferred to a hospital at Wright-Patterson Air Force Base.  
When asked about problems during basic training, the 
appellant testified that he slept fine during basic training 
as far as he could recall.  When asked if it was on the trip 
to Puerto Rico that he first had a problem sleeping, he 
replied that it actually was "a few days prior, like it was--
I couldn't sleep that one night that I took my car and did 
that, what I just told you."  He could not sleep so he went 
driving and ended up in Ohio somewhere and barely even knew 
how he got there.  "It was like--it was a couple of days 
prior to Puerto Rico."  He said he didn't feel right and he 
tried to warn members of his unit that he did not feel right 
in his head before he went to Puerto Rico and he told them 
when they were in Indianapolis before they left for Puerto 
Rico, but unit personnel required him to attend anyway.  

The appellant's father testified that, following basic 
training in 1992, the appellant seemed more distant and 
withdrawn than he had on earlier occasions.  He wasn't the 
same person at all.  He said the appellant was like a 
stranger and a totally different person.  He stated that the 
appellant's trip to Puerto Rico must have been the breaking 
point.  The appellant had never been provided any psychiatric 
or counseling at any time prior to his active duty for 
training in Puerto Rico.  It was argued that 38 C.F.R. 
§ 3.304(b)(3) was applicable in the appellant's case.  

Analysis:  Initially, the Board finds that the appellant in 
this case is not entitled to application of the presumption 
of sound condition in accordance with 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b).  See Paulson v. Brown, 7 Vet. App. 466 
(1995).  As in that case, the appellant does not have active 
military service, but has only had two periods of active duty 
for training.  In accordance with the Court's decision in 
Paulson, an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to the 
presumption of soundness.  38 U.S.C.A. § 101(24) makes a 
clear distinction between those who have served on active 
duty and those who have served only on active duty for 
training.  Since the appellant had served only on active duty 
for training and had not established any service-connected 
disability, the presumption of soundness is inapplicable.  In 
the present case it is noted that the appellant's physical 
examination for enlistment in the Army National Guard was 
provided in December 1991 and clinical evidence of bipolar 
disorder is not first shown until July 1993.  Ordinarily, a 
veteran who enters active military service is examined for 
such service either immediately or not very long before he 
enters onto an extended period of active service.  The 
presumption of soundness is applicable in such cases.  In the 
appellant's case, the examination for enlistment with the 
Army National Guard was performed about 20 months before the 
veteran began the period of active duty for training in 
August 1993.

Clear and unmistakable evidence of record shows that the 
appellant first manifested a bipolar disorder several days 
before he was scheduled for active duty for training 
beginning on the 1st of August 1993.  While the appellant and 
his father both made statements that this disorder must have 
had its onset during the appellant's basic military training 
in July through October 1992, neither the appellant nor his 
father have the adequate medical expertise to render a 
competent clinical opinion regarding the onset of such a 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the appellant and his father are both 
competent to offer their lay observations of symptoms which 
were experienced or observed from after basic military 
training in 1992, they are not competent to establish the 
presence of a psychiatric disorder.

Again, the service medical records do not appear incomplete 
and there is no argument submitted that they are incomplete.  
The appellant was examined for entrance into National Guard 
service in December 1991 and was found to be psychiatrically 
normal.  There is no indication that the appellant sought or 
needed any medical attention at any time during basic 
military training in July through October 1992, nor has there 
been any testimony or statements indicating that the 
appellant did seek such treatment.  Additionally, there is no 
evidence of the appellant seeking or needing psychiatric care 
or treatment after completion of basic military training at 
any time up to several days prior to his second period of 
active duty for training commencing in August 1993.  While 
the appellant's father argues that the appellant was a 
changed man after basic military training, the appellant's 
father is not competent to identify or diagnose a chronic 
psychiatric disability.  Additionally, the testimony as to 
the onset of a psychiatric disorder during 1992 is entirely 
outweighed by the balance of the evidence on file, including 
testimony and statements of the appellant and his mother.  

The Board finds that the provisions of 38 C.F.R. 
§ 3.304(b)(3) regarding signed statements of veterans is not 
applicable in the present case.  The only signed, sworn 
statement of the appellant on file which is directly 
applicable is a September 1993 statement he made in which he 
argued that his aberrant behavior in Puerto Rico was a result 
of (1) the time change and displacement of being in Puerto 
Rico and (2) the bipolar disorder.  He wrote that "prior to 
leaving to Puerto Rico, I felt fine.  It was on the plane 
when I began stressed out."  This statement is not against 
interest but in fact would support the appellant's current 
claim for service connection in that it indicates that 
bipolar disorder had its onset only after activation for 
active duty for training.  

However, that statement is not consistent with other 
contemporaneous histories contained in records of the 
appellant's hospitalization in Puerto Rico and later at 
Wright-Patterson Air Force Base.  Those medical records, 
which do not contain signed and sworn statements of the 
appellant but which rather contain medical histories taken by 
health care professionals in the course of medical treatment, 
clearly contain no reference to any psychiatric 
symptomatology related to any time near the appellant's 
earlier period of basic training in 1992 but instead note 
that only several days before he was to be activated for 
training in Puerto Rico, the appellant had a very manic 
episode with a great deal of sleeplessness with feelings of 
expansiveness and grandiosity.  The day prior to deployment, 
the appellant left his home and drove to Ohio with thoughts 
of being pursued by the CIA or FBI.  He had an accident with 
his car, obtained gasoline for which he could not pay and was 
detained by the authorities.  He was retrieved by his parents 
and his actions were explained to military authorities who 
nonetheless insisted that he report for duty.  The bizarre 
and aberrant behavior which the appellant first began to 
manifest shortly before his period of active duty for 
training continued unabated during his period of active duty 
for training.

A review of the clinical evidence on file clearly and 
unmistakably demonstrates that the appellant had onset of 
bipolar disorder at least three days before he entered onto 
active duty for training.  This is clearly shown in the 
report of hospitalization from the Wright-Patterson Air Force 
Base Hospital in Ohio.  Moreover, this finding is confirmed, 
after review of all available evidence, by a medical board of 
three military physicians convened in September 1993, who 
unanimously concurred that the appellant's manic bipolar 
disorder originated in July 1993, was not incurred on active 
duty, and existed prior to service.  During the January 1997 
VA examination, the VA physician interviewed the appellant's 
mother who confirmed that "about one week prior to his 
deployment to Puerto Rico, he was exhibiting racing thoughts, 
pressured speech, grandiose beliefs and behaving unusually."  
She pointed out that this behavior was in fact disclosed to 
military authorities who nonetheless required the appellant 
to deploy.  After review of all of the evidence on file 
including the appellant's post-service private medical 
records, a VA psychiatrist concluded in his January 1997 
examination that the appellant manifested bipolar disorder 
prior to his active duty military training experience.  

Finally, in his most recent hearing before the undersigned, 
the appellant himself testified to his aberrant behavior 
immediately before his deployment to Puerto Rico in August 
1993.  While he first said that bipolar disorder must have 
had onset during basic training, he later said that he had a 
good time in basic training and it was only several days 
before deployment to Puerto Rico that he truly developed his 
bipolar disorder symptoms.  He said he slept well during 
basic training but that a few days prior to deployment to 
Puerto Rico, he could not sleep well and that he took off 
driving and ended up in Ohio and barely even knew where he 
was and these symptoms simply continued during the time of 
his deployment to Puerto Rico.  The evidence clearly shows 
that the appellant first manifested the bipolar disorder 
shortly before his period of active duty for training in 
August 1993.  Accordingly, entitlement to service connection 
for bipolar disorder on a direct incurrence basis is not 
warranted.

Next, the Board concludes that service connection for bipolar 
disorder is not warranted on an aggravation theory (which has 
not been advanced in argument by the appellant or on his 
behalf) because the clear preponderance of the competent 
clinical evidence on file does not show that the appellant's 
preservice bipolar disorder underwent any particular increase 
in severity during active duty for training.  A careful 
review of all of the clinical evidence on file simply 
demonstrates that the appellant had what appears to be his 
first manic bipolar episode commencing several days prior to 
his active duty for training deployment to Puerto Rico, and 
that these symptoms simply continued during that training 
period.  The evidence does not indicate that the appellant's 
aberrant behavior from prior to service in any way increased 
in service after his deployment to Puerto Rico.  Prior to 
service, the appellant became manic, could not sleep, drove a 
considerable distance in an automobile, thought he was 
pursued by CIA or FBI, damaged the automobile, purchased gas 
without funds to pay, and was detained by authorities.  After 
deployment, the appellant continued to commit what must be 
viewed as a consistent series of disciplinary infractions as 
a direct result of his bipolar disorder, including peeking 
into windows, failing to follow directives and orders, and 
committing assaultive gestures.  Prior to service, the 
appellant indicated that he felt he was being pursued by the 
FBI or CIA, during active duty for training he indicated that 
his subconscious contained people like Don Juan and Gandhi.  

There is no evidence of any permanent increase in severity of 
bipolar symptoms as a result of the appellant's active duty 
for training in August 1993, nor is there any clinical 
opinion supporting such an aggravation of symptoms.  Only 
several days into the deployment, the appellant was 
hospitalized, observed, and treated.  On the contrary, the 
three-officer Medical Evaluation Board from September 1993 
concluded that the appellant's manic bipolar disorder was not 
permanently aggravated by his period of active duty for 
training.  Finally, a careful review of all of the clinical 
evidence before, during, and after military service shows 
that the appellant had fairly consistent symptoms of manic-
depressive disorder with cyclical symptoms which have been 
somewhat successfully controlled with adequate types and 
amounts of psychotropic medication.  

Accordingly, in accordance with 38 C.F.R. § 3.306(b), 
aggravation of the appellant's preservice bipolar disorder is 
not conceded because the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  There is no 
presumption of aggravation where all the evidence on file is 
against a finding that the appellant's preservice disability 
underwent any particular increase in severity during service.  

The medical article submitted on the appellant's behalf does 
not support the appellant's claim or show that his bipolar 
disorder only became manifest during active service or show 
that the underlying preservice bipolar disorder increased in 
severity during the brief period of active duty for training.  
The article simply indicates that the onset of manic-
depressive illness may be related to social and/or physical 
environmental factors, and that for a genetically predisposed 
individual the disorder is almost certain to become manifest 
for some reason at some time.  The statement submitted from 
the appellant's teachers only indicates that he apparently 
did not have an onset of such disorder during high school.

A review of all of the evidence on file clearly and 
unmistakably demonstrates that the appellant first manifested 
his bipolar disorder in the week prior to his deployment for 
his second period of active duty for training in August 1993.  
This evidence also clearly shows no permanent increase in 
severity of symptoms as a result of the appellant's 
deployment to Puerto Rico.  The evidence, including opinons 
of service physicians, clearly reflects that the symptoms 
manifested during service were simply a continuation of 
identical symptomatology which had first started prior to 
such deployment.  While it may certainly be concluded that 
military authorities should have listened to the appellant 
and/or his family when they attempted to exclude the 
appellant from this deployment, no competent clinical 
evidence on file shows that the appellant underwent any 
permanent increase in severity of symptoms of his disorder as 
a result of this deployment.  Rather, after consistent 
aberrant behavior in the first several days of this 
deployment, the appellant was immediately hospitalized and 
provided treatment both in Puerto Rico and later at a 
military facility in Ohio.  Symptoms were and have been 
somewhat relieved upon the prescription of adequate amounts 
and types of psychotropic medication and proper compliance 
with those medications by the appellant.  While the appellant 
and his father have argued that onset of bipolar disorder was 
during basic military training the year previous in 1992, no 
competent clinical evidence supports that assertion and clear 
and unmistakable evidence does show onset only the week prior 
to the appellant's active duty for training in Puerto Rico in 
August 1993.  The appellant is not shown to have been on 
active military service from the conclusion of his basic 
training in October 1992 until the commencement of his 
deployment to Puerto Rico in August 1993.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

